              Case 3:20-cr-00266-JST Document 37 Filed 01/21/21 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     HANNI FAKHOURY
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Hanni_Fakhoury@fd.org
 7

 8   Counsel for Defendant Rothenberg
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                         OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                           Case No.: CR 20–266 JST
15                    Plaintiff,                          SUBSTITUTION OF ATTORNEY
16            v.                                          Court:          Courtroom 6, 4th Floor
17    MICHAEL ROTHENBERG,
18                    Defendant.
19

20         Pursuant to Criminal Local Rule 44-2 (a), undersigned counsel, Assistant Federal Public

21   Defender Hanni Fakhoury, enters their general appearance as lead counsel for defendant. Please

22   terminate Assistant Federal Public Defender Angela Chuang as lead counsel. Counsel’s contact

23   information is listed above.

24

25

26

27

28

     SUBSTITUTION OF ATTORNEY
     ROTHENBERG, CR 20–266 JST
                                                      1
              Case 3:20-cr-00266-JST Document 37 Filed 01/21/21 Page 2 of 2



 1        Dated:     January 21, 2021             Respectfully submitted,
 2                                                STEVEN G. KALAR
                                                  Federal Public Defender
 3                                                Northern District of California
 4
                                                            /S
 5                                                HANNI FAKHOURY
                                                  Assistant Federal Public Defender
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SUBSTITUTION OF ATTORNEY
     ROTHENBERG, CR 20–266 JST
                                              2
